Case 2:20-cv-11064-FMO-MRW Document 117-4 Filed 08/05/21 Page 1 of 7 Page ID
                                #:2377




                        EXHIBIT "1"
                       Case 2:20-cv-11064-FMO-MRW Document 117-4 Filed 08/05/21 Page 2 of 7 Page ID
                                                       #:2378


                                   1    JOHN C. MANLY, Esq. (State Bar No. 149080)
                                        jmanly@manlystewart.com
                                   2    TAYLOR RAYFIELD, Esq. (State Bar No. 272300)
                                   3    trayfield@manlystewart.com
                                        MANLY, STEWART & FINALDI
                                   4    19100 Von Karman Ave., Suite 800
                                   5    Irvine, CA 92612
                                        Telephone: (949) 252-9990
                                   6    Fax: (949) 252-9991
                                   7
                                        Attorneys of Record for Plaintiff,
                                   8

                                   9
                                                              UNITED STATES DISTRICT COURT
                                   10

                                   11                       CENTRAL DISTRICT OF CALIFORNIA
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12
   Telephone: (949) 252-9990




                                                                       WESTERN DIVISION
     Irvine, California 92612




                                   13

                                   14   JANE ROE,                                        Case No.: 2:20-cv-11064-FLA-MRWx

                                   15                    Plaintiff,
                                   16                                                    PLAINTIFF’S RULE 26(a)(1)
                                              v.                                         INITIAL DISCLOSURES
                                   17
                                        YASIEL PUIG; and DOES -10 inclusive.
                                   18
                                                         Defendants.
                                   19

                                   20

                                   21

                                   22

                                   23
                                              Plaintiff JANE ROE (hereinafter "Plaintiff') through her counsel of record,
                                   24
                                        makes the following initial disclosures pursuant to Rule 26(a)(1) of the Federal
                                   25
                                        Rules of Civil Procedure. Plaintiff has not concluded investigation and discovery
                                   26
                                        of the facts of this case and these disclosures are based on information reasonably
                                   27
                                        available to Plaintiff at this time. Therefore, Plaintiff reserves the right to
                                   28

                                                                                   -1-
                                              PLAINTIFF JANE ROE’S RULE 26(A)(1) INITIAL DISCLOSURES
                 Case 2:20-cv-11064-FMO-MRW Document 117-4 Filed 08/05/21 Page 3 of 7 Page ID
                                                 #:2379


                      1    supplement these disclosures and produce new evidence in the future resulting
                      2    from continued discovery and investigation. These disclosures are not intended to
                      3    waive or limit any privileges, immunity, or right of Plaintiff or other witnesses in
                      4    this case. These disclosures are not intended to waive or limit any objection
                      5    Plaintiff has to the admissibility of any disclosed information. These disclosures do
                      6    not include expert witnesses pursuant to F.R.C.P. 26 (b)(4).
                      7          (A)The name and, if known, the address and telephone number of each
                      8               individual likely to have discoverable information - along with the
                      9               subjects of that information - that the disclosing party may use to
                      10              support their claims, or defenses, unless the use would be solely for
_o                    11              impeachment.
Qo
.<-N
 J::     0-
                 C
                      12         RESPONSE:
;z;·- 0-
    ::,~ 0-
c:: ooN'
       •o, N
~ .;., ~ 13                      1.     Plaintiff, Jane Roe, c/o John Manly, Esq. and Taylor Rayfield, Esq.,
... <·c~
ci: co ~
         14                Manly, Stewart & Finaldi, 191 00 Von Karman Ave, Ste. 800, Irvine, California
:s< .,e==-...
       .....     0-


w :;U 4l
.-, :,,::
VJ      C
             • C
            <>
                      15   92612; (949) 252-9990.
   .. c
     C .C
;,. O·- C
   > ..>., 16
..J
;z;o-.,
        _
                                 2.                          , c/o John Manly, Esq. and Taylor Rayfield, Esq.,
-e'.:: ...
~ '.::     17              Manly, Stewart & Finaldi, 191 00 Von Karman Ave, Ste. 800, Irvine, California
                      18   92612; (949) 252-9990. Was present with Plaintiff on the date of the sexual assault
                      19   and has knowledge of Plaintiffs injuries and condition pre and post-assault.
                      20         3.     Brother of Plaintiff,
                      21                                            Has knowledge of Plaintiffs injuries and
                      22   condition pre and post-assault.
                      23         4.                       , 705 26th Street, Manhattan Beach, CA 90266; (214)
                      24   205-2385. Has Knowledge of Plaintiff s injuries and condition pre and post-assault.
                      25         5.     Jennifer Elson, LCSW, 1001 Partridge Dr., # 11 0 Ventura, California
                      26   93003. Has knowledge of Plaintiffs injuries and condition post-assault.
                      27         6.     Bernard Ullman, M.D., 520 N Prospect Ave, Redondo Beach, CA
                      28   90277- Has knowledge of Plaintiff s injuries and condition post-assault.

                                                                    -2-
                                 PLAINTIFF JANE ROE'S RULE 26(A)(l ) INITIAL DISCLOSURES
                       Case 2:20-cv-11064-FMO-MRW Document 117-4 Filed 08/05/21 Page 4 of 7 Page ID
                                                       #:2380


                                   1          7.     Any individual disclosed or listed by another party pursuant to Rule
                                   2    26(a)(1) of the Federal Rules of Civil Procedure;
                                   3          8.     Any individual disclosed or identified by a party or non-party in
                                   4    response to discovery, during testimony, or identified in any document produced by
                                   5    any party or non-party.
                                   6          The foregoing is a partial list of witnesses Plaintiff believes have knowledge
                                   7    and/or information related to the issues in this litigation. As discovery continues and
                                   8    after Plaintiff has had a reasonable opportunity to review all of the documents related
                                   9    to this matter, including those that have yet to be produced, Plaintiff may provide a
                                   10   list of additional individuals who have knowledge regarding this matter. In addition,
                                   11   all witnesses, including expert witnesses, will be identified in accordance with the
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12   Federal Rules of Civil Procedure.
   Telephone: (949) 252-9990
     Irvine, California 92612




                                   13         (B) A copy of, or description by category and location of, all documents,
                                   14              electronically stored information, and tangible things that the
                                   15              disclosing party has in its possession, custody, or control and may use
                                   16              to support its claims or defenses, unless the use would be solely for
                                   17              impeachment.
                                   18              RESPONSE:
                                   19         1.     Plaintiff’s medical records from Jennifer Elson, LCSW, which Plaintiff
                                   20   will produce upon entry of an acceptable protective order and reasonable request;
                                   21         2.     Plaintiff’s medical records from Bernard Ullman, MD, which Plaintiff
                                   22   will produce upon entry of an acceptable protective order and reasonable request and
                                   23   reasonable request;
                                   24         3.     Plaintiff’s radiology imaging studies from Torrance Advanced
                                   25   Imaging, which Plaintiff will produce upon entry of an acceptable protective order
                                   26   and reasonable request;
                                   27         4.     Photographs and videos of Plaintiff at the Staples Center on the date of
                                   28   the assault, which Plaintiff will produce upon entry of an acceptable protective order

                                                                                  -3-
                                              PLAINTIFF JANE ROE’S RULE 26(A)(1) INITIAL DISCLOSURES
                       Case 2:20-cv-11064-FMO-MRW Document 117-4 Filed 08/05/21 Page 5 of 7 Page ID
                                                       #:2381


                                   1    and reasonable request;
                                   2          5.      Instagram posts evidencing Defendant Puig’s presence at the Staples
                                   3    Center on the date of the assault, which Plaintiff will produce upon reasonable
                                   4    request;
                                   5          6.      Instagram messages between Plaintiff and Defendant Puig, which
                                   6    Plaintiff will produce upon entry of an acceptable protective order and reasonable
                                   7    request.
                                   8          7.      Text messages between Plaintiff and Defendant Puig, which Plaintiff
                                   9    will produce upon entry of an acceptable protective order and reasonable request.
                                   10         8.      Any and all documents and reports concerning the incident that are in
                                   11   the possession, custody, or control of Defendant Puig;
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12         9.      Any and all videos and photographs concerning the incident that are in
   Telephone: (949) 252-9990
     Irvine, California 92612




                                   13   the possession, custody, or control of Defendant Puig;
                                   14         10.     Any and all witness testimony obtained to date from any witnesses
                                   15   present at or near the Staples Center on the date of the incident in the possession,
                                   16   custody, or control of Defendant Puig;
                                   17         11.     Any and all documents, photographs, and/or videos produced to date
                                   18   by Defendant Puig related to the incident.
                                   19         The foregoing documents are not an exhaustive list of the documents that
                                   20   Plaintiff intends to rely on in this litigation. In this regard, such additional documents
                                   21   which are not in Plaintiff's custody and/or control including, but are not limited to,
                                   22   those documents that will be produced during discovery in this litigation will be
                                   23   produced as they become available. As discovery continues and after Plaintiff has a
                                   24   reasonable opportunity to review all of the documents related to this matter,
                                   25   including those that have yet to be produced, Plaintiff may provide an additional list
                                   26   of documents responsive to this category.
                                   27         (C) A computation of any category of damages claimed by the disclosing
                                   28               party making available for inspection and copying as under Rule 34

                                                                                   -4-
                                              PLAINTIFF JANE ROE’S RULE 26(A)(1) INITIAL DISCLOSURES
                       Case 2:20-cv-11064-FMO-MRW Document 117-4 Filed 08/05/21 Page 6 of 7 Page ID
                                                       #:2382


                                   1              the documents and other evidentiary material, unless privileged or
                                   2              protected from disclosure, on which each computation is based,
                                   3              including materials bearing on the nature and extent of injuries
                                   4              suffered.
                                   5          RESPONSE:
                                   6          Plaintiff will also retain experts to prove the non-economic and punitive
                                   7    damages. The non-economic damages and punitive damages sought by Plaintiff are
                                   8    within the province of the jury. The exact amount of damages Plaintiff will be
                                   9    seeking has not been determined as discovery is in its initial stages. Plaintiff reserves
                                   10   the right to update her damages amounts as new information is received.
                                   11         (D) For Inspection and copying as under Rule 34, any insurance
19100 Von Karman Ave., Suite 800
MANLY, STEWART & FINALDI




                                   12             agreement under which an insurance business may be liable to satisfy
   Telephone: (949) 252-9990
     Irvine, California 92612




                                   13             all or part of a possible judgment in the action or to indemnify or
                                   14             reimburse for payments made to satisfy the judgment.
                                   15         RESPONSE:
                                   16         Inapplicable to Plaintiff.
                                   17   Dated: January 26, 2021                  MANLY, STEWART & FINALDI
                                   18

                                   19
                                                                           By:   ____/s/ Taylor Rayfield____________
                                   20                                            TAYLOR RAYFIELD, Esq.
                                   21                                            Attorneys of Record for Plaintiff,
                                                                                 JANE ROE
                                   22

                                   23

                                   24

                                   25

                                   26

                                   27

                                   28

                                                                                   -5-
                                              PLAINTIFF JANE ROE’S RULE 26(A)(1) INITIAL DISCLOSURES
              Case 2:20-cv-11064-FMO-MRW Document 117-4 Filed 08/05/21 Page 7 of 7 Page ID
                                              #:2383


                                                    CERTIFICATE OF SERVICE
                1

                2           I am a resident of the State of California, over the age of eighteen years, and
                    not a party to the within action. My business address is Manly, Stewart & Finaldi, 19100 Von
                3   Karman Ave., Suite 800, Irvine, CA 92612.

                4          On January 26, 2021, I served the within documents:
                5
                           1)     PLAINTIFF’S RULE 26(a)(1) INITIAL DISCLOSURES
                6
                            ELECTRONIC - As addressed to all parties appearing on the Court's ECF service list in
                7   this action served via electronic mail, on the following:
                8   ZUCKERMAN SPAEDER LLP
                9   JON R. FETTEROLF (Pro Hac Vice)
                    jfetterolf@zuckerman.com
               10   MARGARITA K. O’DONNELL (Pro Hac Vice)
                    modonnell@zuckerman.com
               11   IVANO M. VENTRESCA (Pro Hac Vice)
                    iventresca@zuckerman.com
               12
                    1800 M Street NW, Suite 1000
               13   Washington, DC 20036-5807
                    Telephone: (202) 778-1800
               14   Facsimile: (202) 822-8106
                    Attorneys for Defendant Yasiel Puig
               15
                    CADER ADAMS LLP
               16
                    YASMIN CADER (State Bar No. 250762)
               17   yasmincader@caderadams.com
                    CHRISTINE ADAMS (State Bar No. 172876)
               18   christineadams@caderadams.com
                    865 S Figueroa St, 31st Floor
               19   Los Angeles, California 90017
                    Telephone: (213) 408-4081
               20
                    Facsimile: (213) 408-4084
               21   Attorneys for Defendant Yasiel Puig

               22         FEDERAL - I certify under penalty of perjury under the law of the United States of
                    America that the foregoing is true and correct.
               23
                           Executed on January 26, 2021, at Irvine, California.
               24

               25                                                   /s/ Kathy Frederiksen
                                                                Kathy Frederiksen
               26

               27

               28
                                                     Certificate of Service
Plaintiff's                                   Case No. 2:20-cv-11064-FLA-MRWx
